Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Vaughan Foods, Inc. Will Not Appeal NASDAQ Notice of Bid Price Deficiency MOORE, Okla., February 10, 2010 Vaughan Foods, Inc. (NasdaqCM: FOOD). As previously reported, on September 15, 2009, Vaughan Foods, Inc. (the Company) received notice from the NASDAQ Listing Qualifications Department that its common stock has failed to maintain a minimum bid price of US $1.00 per share over a period of 30 consecutive trading days, as required by NASDAQ Listing Rule 5550(a)(2). In accordance with Listing Rule 5810(c)(3)(A), the
